Citation Nr: 0925521	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  94-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b), from 
November 7, 2001 to June 14, 2006.

2.  Entitlement to a rating in excess of 70 percent for PTSD, 
to include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b), from June 15, 2006.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1968.  
The Veteran's decorations include the Purple Heart and the 
Combat Infantryman Badge.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1993 rating decision in which the RO in 
Philadelphia, Pennsylvania, granted service connection for 
PTSD and assigned an initial rating of 10 percent, effective 
July 23, 1992.  In April 1993, the Veteran filed a notice of 
disagreement (NOD) with the assigned disability rating.  A 
statement of the case (SOC) was issued in September 1993, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 1993.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Newark, New 
Jersey, which has certified the case for appellate review.  
In October 1993, the Veteran testified during a hearing 
before a Hearing Officer (HO) at the RO in Newark; a 
transcript of that hearing is of record.  

By rating decision in July 1998, the RO granted a 30 percent 
rating for PTSD from the July 23, 1992 effective date of 
service connection.  By rating decision in April 2002, the RO 
granted a 50 percent rating for PTSD from November 7, 2001, 
but continued the 30 percent rating for PTSD, from the 
effective date of service connection until November 6, 2001.  

In October 2002, the Board remanded the Veteran's claim to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, so that the Veteran could be afforded the 
opportunity to report for a Board hearing.  However, in 
correspondence received in October 2002, the Veteran 
cancelled his hearing request.  

In February 2003, the Veteran was notified that the Board was 
undertaking additional development of the claims pursuant to 
the provisions of 38 C.F.R. § 19.9 (2002).  Subsequently, the 
provisions of 38 C.F.R. § 19.9 (2002)-essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO-were held to be invalid.  Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, in August 2003, the Board 
remanded the claim to the RO for additional development.  
After completing the requested development, the RO/AMC denied 
a rating in excess of 30 percent for PTSD for the period from 
July 23, 1992 to November 6, 2001 and in excess of 50 percent 
from November 7, 2001 (as reflected in an April 2006 
supplemental SOC (SSOC)) and returned the appeal to the Board 
for further consideration.

In July 2006, the Board granted a 50 percent rating for PTSD, 
but no higher, from July 23, 1992 to November 6, 2001, and 
remanded the Veteran's claim for a rating in excess of 
50 percent from November 7, 2001, to the RO, via the AMC, for 
further action, to include additional development of the 
evidence and for consideration of a higher rating on an 
extra-schedular basis.  

By rating decision in December 2006, the AMC effectuated the 
50 percent rating for PTSD, from July 23, 1992 to November 6, 
2001, per the Board's instructions.  By rating decision in 
March 2009, the AMC granted a 70 percent rating for PTSD from 
June 15, 2006.  After completing the requested development, 
the RO/AMC denied higher ratings for PTSD (as reflected in a 
January 2009 SSOC) and returned the appeal to the Board for 
further consideration.

Although higher ratings have been awarded during the pendency 
of this appeal, inasmuch as higher ratings are available for 
PTSD, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claims for higher 
rating remains viable on appeal, and the Board has 
characterized the appeal as now encompassing the two matters 
set forth on the title page.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Board notes that the rating assigned prior to November 6, 
2001 is no longer on appeal as that issue was addressed by 
the Board in its July 2006 decision.  

The Board also notes that in February 2008, the Veteran 
submitted a letter and evidence "in support of my claim for 
total disability for my PTSD" and asked that he be granted a 
100 percent rating for his service connected disabilities.  
The Veteran has raised the issue of entitlement to a total 
rating based on individual unemployability (TDIU) due to 
service-connected disability.  It does not appear that the 
TDIU claim has yet been addressed by the RO.  As such, this 
matter is not properly before the Board, and is thus referred 
to the RO for appropriate action.  

As a final preliminary matter, in July 2006, the Board 
referred to the RO a claim for hepatitis C for appropriate 
action.  Now associated with the claims file is what appears 
to be a temporary file kept by the RO while the case was at 
the Board.  This file reveals that a claim for service 
connection for hepatitis C was denied by the RO in December 
2004.  In October 2007, the Veteran submitted a statement 
that appears to address a claim for service connection for 
hepatitis C.  In a February 2008, the Veteran submitted a 
letter indicating he was in receipt of a VA letter denying 
his claim for hepatitis C and that he wanted VA to reevaluate 
this claim.  The Veteran also stated that there was clear and 
unmistakable error on the part of the VA.  It does not appear 
that these matters have been addressed by the RO and are thus 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  From November 7, 2001 to June 14, 2006, the Veteran's 
PTSD was manifested by anxiety, fear, poor sleep, nightmares, 
crying spells, vigilance, and quickness to anger; these 
symptoms are indicative of no more than occupational and 
social impairment with reduced reliability and productivity.

3.  Since June 15, 2006, the Veteran's PTSD has been 
manifested by depression, anxiety, insomnia, nightmares, 
flashbacks, outbursts of rage, occasional suicidal ideation, 
frequent panic attacks, daily obsessional checking rituals, 
and some neglect for personal hygiene; these symptoms are 
indicative of no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD, from November 7, 2001 to June 14, 2006, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 
9411 (2008).  

2.  The criteria for a rating in excess of 70 percent for 
PTSD, from June 15, 2006, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Following the grant of service connection for PTSD, and the 
Veteran's initial disagreement with the initial rating 
assigned, multiple notification letters were sent to the 
Veteran which satisfied the duty to notify.  More recently, 
an August 2006 post-rating letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claim for a higher rating, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA; this letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  

The criteria for all higher ratings for PTSD were explained 
by the Board in July 2006 and set forth in a January 2009 
SSOC.  An August 2002 SOC also set forth the criteria.  This 
SOC was issued for a claim for an earlier effective date for 
the grant of the 50 percent rating for PTSD.  Since the claim 
for an increased initial rating for PTSD was still on appeal 
at that time, going back to the early 1990s, this "effective 
date claim" was essentially part of the Veteran's claim for 
an increased rating and not for an earlier effective date.

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the January 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of November 2001 
and November 2008 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's HO hearing, along with various statements 
provided by the Veteran and his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

As regards the November 2008 VA mental disorders examination 
conducted pursuant to the Board's July 2006 remand, the Board 
notes that, while the Board instructed that the examination 
was to be conducted by a psychiatrist (M.D.), this 
examination was, in fact, performed by a psychologist (PsyD).  
The Board points out that the Court has recently noted that 
"only substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  In this case, the Board's 
instructions have been substantially complied with as the 
examiner, a psychologist, performed the requested review and 
offered a thorough and detailed opinion about a disorder 
within his area of expertise.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The ratings for the Veteran's PTSD have been assigned 
pursuant to Diagnostic Code 9411.  However, the actual 
criteria for rating the Veteran's disability are set forth in 
a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned when there  is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects a diagnosis of major depressive 
disorder.  Where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  As there is no indication here it 
is possible to distinguish the symptoms from the Veteran's 
various psychiatric disorders, the Board has considered all 
of his psychiatric symptoms in evaluating his service-
connected PTSD.

A.  From November 7, 2001 to June 14, 2006

The Veteran was afforded a VA mental disorders evaluation in 
November 2001.  During that evaluation, he reported having 
anxiety, fear, problems sleeping, nightmares, and crying 
spells.  He also stated that he has a temper and that he is 
reminded of his service in Vietnam by things like pain from 
his service-connected disabilities and the sound of 
helicopters.  The Veteran was working for the state and had 
been so employed since 1992.  He was missing time from work 
in part because of his PTSD symptoms and in part because of a 
recent motor vehicle accident.  He had been married since 
1969 and he and his wife had had one separation.  His family 
had told him that he gets angry too quickly and that he is 
very defensive.  Others had told him that he does not handle 
things too well with people and is too anxious and upset 
easily.  

Mental status examination revealed the Veteran to be a neatly 
dressed and groomed man.  He was quiet, thoughtful and very 
serious; he never smiled.  He answered questions directly and 
openly and was appropriate in speech, dress, and manner.  He 
described himself as sad and angry.  He denied suicidal 
ideation, homicidal ideation, and auditory or visual 
hallucinations.  He was oriented times three and was not 
psychotic.  

The examiner explained that the Veteran more than met the 
criteria for a diagnosis of PTSD and had intrusive thoughts, 
reminders and some nightmares.  Hyperarousal symptoms 
included vigilance, poor sleep, and quickness to anger.  
According to the examiner avoidant symptoms were noted in the 
Veteran's almost total social isolation and withdrawal.  The 
examiner diagnosed PTSD, moderate to severe and assigned a 
GAF score of 45.  

The Board notes that the claims file also contains an undated 
evaluation by a social worker, received in March 2005, which 
discusses his PTSD symptomatology.  However, in a letter 
received in June 2006, the social worker stated that she 
counseled the Veteran from September 1999 to October 2001.  
Hence, the undated treatment report does not reflect the 
Veteran's symptomatology during the period from November 7, 
2001 to June 14, 2006.

The aforementioned medical evidence reflects that, from 
November 7, 2001 to June 14, 2006, the Veteran's PTSD was 
manifested by anxiety, fear, poor sleep, nightmares, crying 
spells, vigilance, and quickness to anger.  This is a level 
of occupational and social impairment no greater than what is 
contemplated in the currently assigned 50 percent disability 
rating.  

At no point during the period in question has the Veteran's 
overall PTSD symptomatology met the criteria for a rating in 
excess of 50 percent.  In this regard, the medical evidence 
does not show the Veteran to have suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
impaired impulse control; special disorientation; neglect of 
personal appearance and hygiene; near-continuous panic or 
depression affecting the ability to function independently; 
or other symptoms that are characteristic of a 70 percent 
rating.  Rather, the Veteran denied suicidal ideation, had 
appropriate speech, was neatly dressed and groomed, was 
oriented times three, and was married with a family and 
holding down a job.    

The Veteran does appear to have some difficulty in adapting 
to stressful situations, such as the reports of him getting 
defensive and angry quickly.  However, (at the time of the 
November 2001 evaluation) he had been married for over 30 
years and had had the same job for seven years.  At his 
evaluation, the Veteran indicated he liked his job and found 
it rewarding.  The Veteran's difficulty with stressful 
situations, even when combined with all of his other 
symptomatology, does not rise to the level of disability 
contemplated by a 70 percent rating.  While some difficulty 
with relationships is certainly shown, an inability to 
establish and maintain effective relationships is not.     

The Board further finds that the GAF score of 45 assigned 
during this period, alone, provides no basis for assigning a 
rating in excess of 50 percent for PTSD.  According to DSM-
IV, a GAF score ranging from 41 to 50 reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  In this case, the examiner 
specifically described the Veteran's PTSD as moderate to 
severe and assigned a GAF score reflecting serious symptoms 
and/or serious impairment in functioning; such is consistent 
with a 50 percent rating in this case.  As explained above, 
the specific symptomatology attributed to the Veteran's PTSD 
is supportive of a 50 percent rating, but no more.     

B.  Since June 15, 2006

A June 2006 report from a private psychologist states that 
the Veteran reported having thoughts of his experiences in 
Vietnam that constantly haunt and torment him.  According to 
the psychologist, the Veteran described flashbacks and 
nightmares, as well as a variety of PTSD symptoms.  The 
Veteran reported that when he awakens from a nightmare he is 
extremely anxious and finds it difficult to relax in order to 
return to sleep.  The Veteran also reported withdrawing from 
close personal relationships and indicated that if he had to 
work in close relationships with others that he would be 
virtually unemployable.  The psychologist felt that it was 
very unlikely that the Veteran could hold a job that would 
bring him close to others.  The Veteran also described 
experiencing outbursts of rage that were totally 
unpredictable.  According to the Veteran, when he holds these 
feelings inside, he often developed moods of depression and 
severe headaches.  There were also times of confusion and 
possible short-term memory loss.  The psychologist entered a 
diagnosis of chronic PTSD and assigned a GAF score of 40.

In May 2007, the private psychologist submitted a 
supplemental report.  The report is very similar to the June 
2006 report; the only significant change is that the 
psychologist changed the GAF score to 39.  

The private psychologist submitted another report in February 
2008.  This report is also similar to the last two reports.  
According to the examiner, the Veteran reported continuing to 
experience the typical symptoms of PTSD, i.e., sleep 
interruption, anxiety, depression, flashbacks to combat 
related events, emotional outbursts, suicidal ideation 
without a plan and social withdrawal.  He was still having 
nightmares, sleep interruption, and unpredictable outbursts 
of rage.  Times of confusion and possible short-term memory 
loss were again noted.  The Veteran indicated that his wife 
supported him during some of his difficult years and she had 
become his strongest support system along with his church and 
religious experiences.  The psychologist again noted that it 
was very unlikely that the Veteran could hold a job that 
would bring him close to others.  The diagnosis was chronic 
PTSD, and a GAF score of 39 was assigned.

The Veteran was afforded a VA mental disorders evaluation in 
November 2008.  According to the examiner, the Veteran had 
chronic and daily intrusive memories and flashbacks that 
disrupt his ability to concentrate and function.  He had 
chronic insomnia and what sleep he gets is disrupted by 
nightmares that often require him to sleep in a separate room 
from his wife because he has physically attacked her in his 
sleep.  The Veteran avoided crowded situations and 
conversations with others.  He had frequent panic attacks.  
He engaged in daily obsessional checking rituals, frequently 
even getting up in the night to check for safety.  In the 
last six to seven months he had started neglecting his 
personal hygiene, often going three days without bathing, 
getting dressed, or shaving.  He felt depressed for most of 
the day nearly every day and had great difficulty in adapting 
to stressful circumstances.  He regularly struggled with 
suicidal thoughts with his last suicidal ideation less than 
two months ago, although he denied any specific plan or 
intent at that time.  The Veteran was still working full time 
for the state, but was finding it increasingly difficult to 
function at work.  

The Veteran denied any significant memory loss, but reported 
that he had become increasingly forgetful in the last year, 
stating that he frequently missed medical appointments and 
had difficulty recalling the names of familiar people.  On 
mental status examination, no significant deficits of memory 
were noted.  The Veteran denied any significant inappropriate 
behavior and there was no evidence of impaired judgment or 
inappropriate behavior revealed by the examination.  No 
problems with speech were observed.  The examiner commented 
that although the Veteran struggled with some impulse control 
when angry, there was no significant problem with thought 
process.  The Veteran reported frequent episodes of road rage 
and losing his temper, but had not lost his temper to the 
degree that he physically harmed someone.  The Veteran denied 
any auditory or visual hallucinations and there was no 
evidence of delusions.  He was fully oriented on examination.  
The Veteran reported some ability to establish new 
relationships as he described making some friends in the 
neighborhood in the last several years; however, the Veteran 
reported significant difficulty maintaining effective 
intimate relationships as he withdraws and isolates under the 
slightest stress.  

The examiner stated that the disability significantly 
interfered with the Veteran's normal daily activities, his 
social functioning, and his ability to function effectively 
in his employment.  The examiner diagnosed PTSD, chronic and 
severe, as well as major depression secondary to PTSD and 
chronic medical problems.  A GAF score of 38 was assigned and 
the examiner explained that the score was based on major 
impairment in several areas including work, family relations, 
and mood.  

Collectively, the aforementioned medical evidence reflects 
that, since June 15, 2006, the Veteran's PTSD has been 
manifested by depression, anxiety, insomnia, nightmares, 
flashbacks, outbursts of rage, occasional suicidal ideation, 
frequent panic attacks, daily obsessional checking rituals, 
and some neglect for personal hygiene.  This is a level of 
occupational and social impairment no greater than what is 
contemplated in the currently assigned 70 percent disability 
rating.  

At no point during the period in question has the Veteran's 
overall PTSD symptomatology met the criteria for a rating in 
excess of 70 percent.  In this regard, the medical evidence 
does not show the Veteran to have gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name; or other 
symptoms that are characteristic of a 100 percent rating.  
Rather, medical professionals have noted that the Veteran is 
fully oriented with no significant problem with thought 
process, and that there is no evidence of impaired judgment 
or inappropriate behavior, no problems with speech and no 
significant deficits of memory.  The Veteran has denied 
auditory or visual hallucinations and there is no evidence of 
delusions.  

The Veteran does have occasional suicidal ideation.  At the 
November 2008 VA evaluation, it was noted that the Veteran's 
last suicidal ideation was two months prior.  As such, the 
evidence does not establish a persistent danger of hurting 
self or others. 

The Board also recognizes that at the Veteran's most recent 
VA evaluation, he reported that he has started neglecting his 
personal hygiene, often going three days without bathing, 
getting dressed, or shaving until repeatedly prompted by his 
wife to engage in such activities.  While the Veteran appears 
to have an intermittent inability to perform activities of 
daily living, even in combination with all of the other 
symptoms, this is not shown to be productive of total 
occupational and social impairment.  Notably, the Veteran has 
maintained full time employment at the same job for a number 
of years and has been married since the late 1960s.  
Moreover, he reported making friends in the neighborhood, 
although he did report significant difficulty maintaining 
effective intimate relationships.  The Board is not 
suggesting that the Veteran does not have difficulty in 
relationships; rather, that that evidence simply does not 
support a finding of total impairment.

The Board further finds that none of the GAF scores assigned 
since June 15, 2006, ranging from 38 to 40, alone, provide a 
basis for assigning a rating in excess of 70 percent for 
PTSD.  According to DSM-IV, a GAF score ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  In this case, however, 
as noted above, there is no medical evidence of impairment in 
reality testing or communication.  The Board recognizes that 
the VA examiner described major impairment in several areas, 
and assigned a GAF score reflecting the same.  While major 
impairment is shown, neither the individual symptomatology 
reported nor the GAF scores assigned reflect total 
impairment.    



C.  Both Periods

Based on the foregoing, the Board finds that, from November 
7, 2001 to June 14, 2006, the Veteran's PTSD symptomatology 
more nearly approximated the criteria for the 50 percent 
rather than the 70 percent rating, and that, since June 15, 
2006, the Veteran's PTSD symptomatology has more nearly 
approximated the criteria for the 70 percent rather than the 
100 percent rating.  See 38 C.F.R. § 4.7.  As the criteria 
for the next higher, 70 percent, rating have not been met, 
prior to June 15, 2006, it logically follows that the 
criteria for an even higher rating of 100 percent likewise 
are not met.

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that, at any point during 
the relevant periods, the Veteran's service-connected PTSD 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b).  

In this regard, the Board notes that at no time during any 
relevant period has the disability objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the 50 and 70 percent ratings assigned, 
respectively).  Notably, the Veteran has been employed full-
time during this period, and there is no evidence or 
indication that his PTSD has compromised his employment.  
There also is no evidence that the Veteran's PTSD has 
necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008); see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the claims for a rating 
greater than 50 percent for PTSD from November 7, 2001 to 
June 14, 2006, and a rating greater than 70 percent for PTSD 
since June 15, 2006, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of higher 
ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

A rating in excess of 50 percent for PTSD, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from 
November 7, 2001 to June 14, 2006, is denied.

A rating in excess of 70 percent for PTSD, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), since 
June 15, 2006, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


